Order entered September 3, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00652-CV

  SB PREMIUM, LLC D/B/A SUICIDE BUNNY, TIFFANY GRESHAM,
  LARRY SCOTT GRESHAM, SB PRODUCTS, SUICIDE BUNNY, AND
  WAGES AND WHITE LION INVESTMENTS, LLC, ET AL., Appellants

                                         V.

     BRANDIE HARRIS, INDIVIDUALLY AND AS HEIR AND
REPRESENTATIVE OF THE ESTATE OF NEIL HARRIS AND AS NEXT
       FRIEND OF MINORS O.H., A.H., AND B.H., Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-00359

                                      ORDER

      The clerk’s record in this case is overdue. By postcard dated July 30, 2021,

we notified the Dallas County District Clerk that the clerk’s record was overdue.

We directed the Dallas County District Clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.
      Accordingly, this Court ORDERS the Dallas County District Clerk to file,

within FIFTEEN DAYS of the date of this order, either the clerk’s record or

written verification that appellants have not paid for or made arrangements to pay

for the record. We notify appellants that if we receive verification they have not

paid for or made arrangements to pay for the record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      Felicia Pitre
      Dallas County District Clerk

      All parties


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE